984 So.2d 606 (2008)
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Petitioner,
v.
M.L., Mother, and The Guardian Ad Litem Program, Respondents.
No. 3D08-1187.
District Court of Appeal of Florida, Third District.
June 11, 2008.
*607 Karla Perkins, Assistant District Legal Counsel, for petitioner, Department of Children and Family Services.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third District, and Mark Graham Hanson, Assistant Regional Counsel, for respondent, M.L.; Hillary S. Kambour, Appellate Attorney, for respondent, The Guardian Ad Litem Program.
Before GREEN, SHEPHERD, and CORTIÑAS, JJ.
SHEPHERD, J.
The Florida Department of Children and Family Services (DCFS) seeks certiorari relief from a dependency court order squelching DCFS's attempt to reinstate supervision over a minor child, N.P., three years after entry of an order terminating supervision based upon a provision in the earlier order in which the court "expressly retain[ed] jurisdiction of th[e] cause for the purpose of making such further or other orders as may be necessary for the welfare of the child[]." N.P. recently was brought into shelter care as a result of a domestic violence incident. The protective order entered three years earlier emanated from a completely unrelated DUI and child neglect incident, and upon both parent and child being afforded the full panoply of rights due them in a dependency proceeding.
DCFS argues that because the trial court retained jurisdiction three years earlier, DCFS simply can proceed based upon an amended case plan. See § 39.6013, Fla. Stat. (2007). We disagree. Section 39.6013 contemplates amendments to a case plan still in effect, a circumstance not present here. We further agree with the reasoning of the Fourth District Court of Appeal that sanctioning the abridged process sought by DCFS constitutes a denial of due process to both the parent and child in this case. See A.G. v. Dep't of Children & Families, 721 So.2d 414, 414 (Fla. 4th DCA 1998). The trial court properly ordered DCFS to initiate a new dependency proceeding.
Petition denied.